                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


ROSCOE RICO MARTIN,

                 Petitioner,           Case No. 18-cv-12532

           v.                          HON. TERRENCE G. BERG
                                       HON. PATRICIA T. MORRIS
SHERMAN CAMPBELL,

               Respondent.
_________________________________/

    ORDER TRANSFERRING THE PETITION FOR WRIT
      OF HABEAS CORPUS TO THE UNITED STATES
 COURT OF APPEALS PURSUANT TO 28 U.S.C. § 2244(b)(3)(A)
     Petitioner Roscoe Rico Martin, who is presently incarcerated at the

Gus Harrison Correctional Facility in Adrian, Michigan, has filed an ap-

plication for the writ of habeas corpus under 28 U.S.C. § 2254. In his pro
se application, Petitioner challenges his 1989 state conviction and sen-

tence of fifty to seventy-six years for second-degree murder. Mich. Comp.

Laws § 750.317. For the reasons stated below, the Court will transfer the
petition to the Federal Court of Appeals for the Sixth Circuit as a second

or successive petition.

                          I. BACKGROUND
     The petition and exhibits indicate that Petitioner was charged with

first-degree murder for killing an intoxicated man. On August 23, 1989,
a circuit court jury in Genesee County, Michigan found Petitioner guilty

of the lesser offense of second-degree murder. The trial court sentenced

Petitioner on October 16, 1989, to prison for fifty to seventy-six years with

credit for 168 days. Petitioner appealed his conviction and sentence with-

out success, and his conviction became final in 1996.

     In 2015, Petitioner challenged his murder conviction in an applica-

tion for the writ of habeas corpus, which he filed in the United States

District Court for the Western District of Michigan. The magistrate judge

assigned to the case recommended that the petition be denied because it

was barred by the statute of limitations. Then-Chief Judge Robert J.
Jonker adopted the magistrate judge’s report and recommendation as his

opinion and denied the habeas petition. See Martin v. Mackie, No. 1:15-

cv-594, 2015 WL 450812 (W.D. Mich. July 24, 2015). Petitioner appealed
Judge Jonker’s decision, but the United States Court of Appeals for the

Sixth Circuit denied Petitioner’s request for a certificate of appealability.

Martin v. Mackie, No. 16-1289 (6th Cir. July 12, 2016). Petitioner ap-

pealed the Sixth Circuit’s decision to the United States Supreme Court,

which denied Petitioner’s application for writ of certiorari on October 31,

2016. Martin v. Mackie, 137 S. Ct. 382 (2016).
     The state trial court’s docket reveals that, on January 30, 2017, Pe-

titioner filed a motion for relief from judgment in which he alleged that

his trial and appellate attorneys provided ineffective assistance. The

state trial court denied Petitioner’s motion, People v. Martin, No. 89-

                                     2

41315-FC (Genesee Cty. Cir. Ct. May 25, 2017), and the Michigan Court

of Appeals denied leave to appeal the trial court’s decision, People v. Mar-

tin, No. 338830 (Mich. Ct. App. Nov. 8, 2017). On July 27, 2018, the Mich-

igan Supreme Court likewise denied leave to appeal. People v. Martin,

915 N.W.2d 361 (Mich. 2018).

     On August 10, 2018, Petitioner signed and dated his current habeas

corpus petition, and on August 14, 2018, the Clerk of Court filed the pe-

tition. Petitioner alleges as grounds for relief that he is entitled to an

evidentiary hearing, that his trial and appellate attorneys were ineffec-

tive, and that his sentence constitutes cruel and unusual punishment.
                              II. ANALYSIS

     The Antiterrorism and Effective Death Penalty Act of 1996 “gener-

ally gives habeas petitioners one shot to pursue their claims in federal
court.” In re Stansell, 828 F.3d 412, 413 (6th Cir. 2016). Among other

things, the Act “requires petitioners challenging state court judgments to

seek authorization in a federal appeals court before filing a ‘second or

successive’ petition in district court.” In re Tibbetts, 869 F.3d 403, 405

(6th Cir. 2017), cert. denied sub nom. Tibbetts v. Jenkins, 138 S. Ct. 661

(2018). In the words of the statute,
     [b]efore a second or successive application permitted by this
     section is filed in the district court, the applicant shall move
     in the appropriate court of appeals for an order authorizing
     the district court to consider the application.

28 U.S.C. § 2244(b)(3)(A).

                                       3

Federal “district courts lack jurisdiction to consider ‘second or successive’

habeas applications without prior authorization from the appropriate

Court of Appeals.” Franklin v. Jenkins, 839 F.3d 465, 475 (6th Cir. 2016),

cert. denied, 137 S. Ct. 2188 (2017).

      Although “not all second-in-time petitions are ‘second or succes-

sive,’” In re Coley, 871 F.3d 455, 457 (6th Cir. 2017),
      this not-second-or-successive exception is generally restricted
      to two scenarios. The first is where ripeness prevented, or
      would have prevented, a court from adjudicating the claim in
      an earlier petition. See Stewart v. Martinez-Villareal, 523
      U.S. 637, 645, 118 S. Ct. 1618, 140 L. Ed. 2d 849 (1998) (noting
      that “in [such] situations, the habeas petitioner does not re-
      ceive an adjudication of his claim”). The second is where a fed-
      eral court dismissed an earlier petition because it contained
      exhausted and unexhausted claims and in doing so never
      passed on the merits. See Slack v. McDaniel, 529 U.S. 473,
      485–86, 120 S.Ct. 1595, 146 L. Ed. 2d 542 (2000).

Id. (alteration in original).
      Petitioner could have raised his pending claims in his previous ha-

beas petition because the claims were ripe then. The court denied the
first petition because Petitioner failed to comply with the statute of limi-

tations. The dismissal of a habeas petition under the statute of limita-

tions is a disposition on the merits and renders a subsequent petition

second or successive under § 2244(b). McNabb v. Yates, 576 F.3d 1028,

1029–30 (9th Cir. 2009). Therefore, Petitioner’s current petition is “sec-

ond or successive” to his 2015 petition, and he should have sought pre-

authorization from the Court of Appeals before he filed his petition.

                                        4

              When, as here, a habeas petitioner files a second or successive peti-

tion for habeas corpus relief in the district court without prior authoriza-

tion from the Court of Appeals, the district court must transfer the docu-

ment to the Court of Appeals pursuant to 28 U.S.C. § 1631.1 In re Sims,
111 F.3d 45, 47 (6th Cir. 1997). Accordingly, because Petitioner has not

acquired permission from the Court of Appeals to file a second or succes-

sive petition, the Court orders the Clerk of Court to transfer Petitioner’s

case to the Sixth Circuit Court of Appeals for a determination of whether

this Court may adjudicate the merits of Petitioner’s claims.



        SO ORDERED.



    Dated: October 29, 2018                                    s/Terrence G. Berg
                                                               TERRENCE G. BERG
                                                               UNITED STATES DISTRICT JUDGE





1Section 1631 states:

              [w]henever a civil action is filed in a court . . . and that court finds that
              there is a want of jurisdiction, the court shall, if it is in the interest of
              justice, transfer such action . . . to any other such court in which the
              action . . . could have been brought at the time it was filed . . . , and the
              action . . . shall proceed as if it had been filed in . . . the court to which it
              is transferred on the date upon which it was actually filed in . . . the
              court from which it was transferred. 

                                                                     5

                        Certificate of Service

         I hereby certify that this Order was electronically filed,

    and the parties and/or counsel of record were served on October

    29, 2018.

                             s/A. Chubb

                             Case Manager




                                       6

